PER CURIAM.
Plaintiff appeals from a judgment rendered at the close of his ca^e dismissing the complaint. Viewing the testimony given on the part of the plaintiff in the light most favorable to him, as we must in case of a nonsuit, there was evidence given sufficient to have warranted its submission to the determination of the court *226upon the question of the plaintiff’s freedom from contributory negligence, and also as to defendants’ negligence. It was, therefore, error to dismiss the complaint.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.